Citation Nr: 0603080	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  98-13 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied and final claim of entitlement to 
service connection for an acquired psychiatric disorder, 
other than post-traumatic stress disorder (PTSD).   

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to October 
1957.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefits sought.   
Appeal is properly before the Board only as to the two issues 
listed above.

In VA Form 9, the veteran declined a Board hearing 
opportunity.  The record reflects the scheduling of RO 
hearings twice in 1999.  The veteran cancelled both hearings.  


FINDINGS OF FACT

1.  In an October 1985 rating decision, the RO initially 
denied service connection for an acquired psychiatric 
disorder, then claimed as "mental disturbance" and 
characterized in the decision as depression.  

2.  The veteran was notified of the October 1985 rating 
decision and of his appeal rights by a November 1985 notice, 
but did not appeal.

3.  After November 1985, the veteran took no action on his 
psychiatric disorder claim until July 1997, when he sought to 
reopen the claim, and additionally, filed an original, 
informal claim of entitlement to service connection for PTSD.  

4.  Evidence added to the record after November 1985, on the 
issue of service connection for an acquired psychiatric 
disorder, is neither cumulative or redundant of evidence of 
record then; bears directly and substantially under the 
specific matter under consideration; and, by itself or in 
connection with evidence previously assembled, is significant 
enough that not considering it would be unfair to the veteran 
as to the merits of the claim.    

5.  Etiological link between active service and acquired 
psychiatric disorder is not shown, and psychiatric illness is 
initially diagnosed approximately three decades after 
discharge.  

6.  The record lacks a current, confirmed diagnosis of PTSD.    


CONCLUSIONS OF LAW

1.  The October 1985 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2005).  

2.  New and material evidence has been received since 
November 1985 on the claim of entitlement to service 
connection for an acquired psychiatric disorder, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  The criteria for service connection for an acquired 
psychiatric disorder are not met.  38 U.S.C.A. §§ 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1131, 1137, 1154(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Acquired Psychiatric Disorder

Generally, a claim which has been denied in an unappealed 
Board or RO decision cannot thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is in 38 U.S.C.A. § 5108 (West 2002), 
which permits the Secretary to reconsider a disallowed claim 
if new and material evidence is presented.

The Board must address the issue of new and material evidence 
in the first instance because submittal of such evidence is a 
prerequisite to its jurisdiction to reach the underlying 
claim and to adjudicate it de novo.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
Once the Board finds that no such evidence has been offered, 
that is where the analysis ends, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  Further analysis, beyond the evaluation of whether the 
evidence submitted in an effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered with no new and material evidence 
presented is a "legal nullity."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See also Jackson v. Principi, 265 F.3d 1366, 1369 
(2001) (The Board has a jurisdictional duty to consider 
whether a claim was properly reopened, regardless of whether 
the previous action denying the claim was appealed to the 
Board.).

Evidence to be reviewed for the purposes of reopening a claim 
is evidence submitted since the most recent final denial of 
the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Basically, an RO denial is final with no 
communication indicating disagreement with the denial within 
a year after the date of notice thereof.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2005).  With respect to Board denials, they are final as of 
the date of mailing as stamped on the face of the decision.  
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2005).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether 
evidence presented or secured since the last final denial of 
the claim is "new and material."  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209, 218-219 (1999) 
(en banc); Hodge v. West, 155 F.3d 1356, 1359-1360 (Fed. Cir. 
1998).  New and material evidence is evidence not previously 
submitted to agency decision-makers; which bears directly and 
substantially under the specific matter under consideration; 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened; which, by itself or when 
considered with previous evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
(The Board notes that 38 C.F.R. § 3.156 was revised within 
the last several years; however, the revised version was 
promulgated after the appellant filed his claim to reopen in 
1997, and as such, the "old" version then in effect and 
cited above applies.)  

As for the second step, if VA determines that the evidence is 
new and material, it may then proceed to evaluate the merits 
of the claim based on the whole record, after ensuring that 
the duty to assist has been fulfilled.  To reopen a 
previously denied, final claim, new evidence must be 
material.  If it is not, the inquiry ends and the claim is 
not reopened.  No other standard than that articulated in the 
regulation applies to this determination.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

The evidence received since the last final disallowance of 
the claim on any basis is presumed credible for the purposes 
of reopening a claim, unless it is inherently false or untrue 
or, if a statement or other assertion is beyond the 
competence of the person making the assertion.  See Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992); Robinette v. Brown, 8 Vet. App. 69 (1995).

In June 1985, the veteran filed his original claim of 
entitlement to service connection for an acquired psychiatric 
disorder, which he vaguely characterized as "mental 
disturbance - (pneumonia)."  In October 1985, the RO denied 
the claim, characterized in the rating decision as denial of 
service connection for depression.  A November 1, 1985 cover 
letter accompanying the rating decision notified the veteran 
of appeal rights and procedures.  

The veteran did not initial appeal of the 1985 denial.  In 
fact, the record reflects no communication from him or any 
representative on any matter until July 1997, when he filed 
an informal petition to reopen the claim, and as well, a new 
claim of entitlement to service connection for PTSD.

In February 1998, the RO denied the claim as to both issues.  
As to the psychiatric disorder claim, the RO determined that 
no new and material evidence was received.  The veteran then 
perfected appeal as to both issues.  

Based upon the above, the October 1985 rating decision is the 
last final denial.  It is the operative VA rating action for 
the purposes of determining whether new and material evidence 
has been submitted thereafter on the issue of entitlement to 
service connection for an acquired psychiatric disorder.  
Thus, any claim on the same issue is treated as a claim to 
reopen, and new and material evidence must be presented 
before the claim can be reopened. 

Evidence added to the record since November 1, 1985 includes 
VA outpatient clinical records, lay statements of the veteran 
and his wife, and VA compensation and pension (C&P) 
examination records.  None of these records existed before 
1985, and as such, are new in the sense that they were not of 
record on November 1, 1985.  

In order to reopen a previously denied and final claim, the 
evidence not only must be new, but also must be material.  
The new evidence must, at the most basic level, be 
significant enough that not reopening the claim clearly would 
be unfair to the veteran.  See 38 C.F.R. § 3.156(a) (2001).  
On the one hand, this does not present a particularly onerous 
standard for the veteran.  Nonetheless, the new evidence must 
be carefully reviewed to determine whether, even if new in 
the sense that they were not of record as of the last final 
decision, it is cumulative or redundant of "old" evidence 
and relates to an unestablished fact necessary to 
substantiate the claim.  

The Board liberally construes the new evidence, namely the 
veteran's layperson allegations received after 1985, to find 
that new and material evidence has been submitted, for the 
following reasons.

In essence, the bases for the 1985 denial were that, first 
and foremost, the service medical records are completely 
devoid of any evidence of psychiatric problems, and second, 
while then-current records included 1985 diagnoses of 
psychiatric disorders, characterized by various professionals 
to include schizophrenia, anxiety, emotional distress, and 
nervous depression, no medical evidence indicates their onset 
in service or otherwise attributes any psychiatric problems 
to service.  Again, in his initial service connection claimed 
filed in 1985, the veteran did not provide more information 
as to his allegation other than "mental disturbance - 
(pneumonia)," and then-current clinical records, including a 
1985 VA medical examination, did not document specific 
allegations pertaining to the psychiatric condition or 
sources of stress in service.  

In connection with the 1997 claim, the veteran did include 
more detailed information pertinent to the claim (although, 
as will be discussed below in Section II, such information 
seems to be more relevant to the PTSD claim).  He said that 
he was involved in atomic weapons testing while aboard the 
U.S.S. Badoeng Strait in the Marshall and Bikini Islands in 
1956.  These contentions are confirmed by official military 
records showing his presence on the U.S.S. Badoeng Strait 
that year and his participation in nuclear testing in the 
Marshall Islands.  Given such lay evidence and official 
military records, the Board finds that basic fairness to the 
veteran, under the circumstances of this psychiatric disorder 
claim, requires a finding that new and material evidence has 
been received, even though, again, these new facts seems to 
be more pertinent as to the PTSD claim.  Essentially, even 
though the service medical records are negative as to 
manifestation of a psychiatric disorder in service, the Board 
is reluctant to conclude, for the purposes determining 
whether new and material evidence has been received, that no 
"injury" had occurred in service merely because the service 
medical records do not document psychiatric treatment.  Based 
thereon, the Board reopens the claim.

Having reopened the claim, the Board has jurisdiction to 
consider the whole record and adjudicate the underlying 
claim.  The reopened claim must be denied for the following 
reasons.

Even if, for the sake of argument, the Board were to 
liberally construe the veteran's participation in nuclear 
testing in the South Pacific as a possible source of psychic 
"injury," the record, as a whole, ultimately disfavors 
service connection.  First, it is highly probative that, 
although the veteran alleges that the trauma from 
participation in nuclear testing some half-century ago still 
affects him (see 1997 written statements), he apparently did 
not complain of any adverse effects therefrom during service, 
nor did he do so in the 1985 claim.  In other words, there is 
a gap in time of some three decades between the nuclear 
testing and the earliest evidence of diagnosis of psychiatric 
problems (see 1985 VA clinical records).  At no time before 
1985 did the veteran complain of psychiatric problems; he did 
not even file a claim until 1985, apparently because no 
diagnosis or treatment was received until then.  And, even 
the various 1985 clinical records are devoid of any reports 
that the veteran had psychic injury in service, or that he 
had emotional or nervous problems in service; nor do they 
indicate prior psychiatric treatment.  Nowhere in the record 
does the veteran report he had psychiatric treatment before 
the mid-1980s.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence of a 
disorder or disease during service may be rebutted by absence 
of medical treatment for, or related complaints about, the 
claimed condition for a prolonged period after service).  
These considerations strongly disfavor a conclusion that the 
psychiatric problems documented in and after 1985 had their 
genesis some thirty years previously.      

Further, in the 1985 claim, the veteran vaguely stated 
"mental disturbance - (pneumonia)" without further 
explanation.  No medical record indicates that the veteran's 
psychiatric problems are associated with pneumonia or any 
other physical abnormality rooted in service.  In fact, even 
the service medical records do not document treatment for 
pneumonia.  He was treated once in December 1955 for sore 
throat and pharyngeal hyperemia, and subsequent examination 
documented negative findings based on photofluorographic 
examination of the chest.  As of separation, no pneumonia or 
other lung-related problems is documented.  

Finally, it is highly significant that no medical 
professional, VA or private, has ever opined that current 
psychiatric problems (not to include PTSD, which is discussed 
separately below, but does include bipolar disorder, 
dysphoric hypomania, depression, delusional disorder, 
schizophrenia, and adjustment disorder), as documented in and 
after the late 1990s, were incurred in active service due to 
trauma or injury therein, or otherwise had its onset therein.  
In light of complete lack of etiology evidence in the context 
of the above considerations, the claim fails on a direct-
causation basis.

The claim also fails based on presumptive service connection 
principles.  38 C.F.R. §§ 3.307, 3.309 (2005).  The record 
does present recent evidence of psychiatric diagnoses to 
include "psychotic" features associated therewith.  
Nonetheless, with the earliest evidence of relevant diagnosis 
in 1985, presumptive service connection is precluded.      

The Board concludes that the preponderance of the evidence is 
against the claim.  It does not apply the benefit-of-
reasonable doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005).                

II.  Service Connection - PTSD

Service connection for PTSD requires, in essence, a specific 
diagnosis thereof; a stressor in service; and competent 
professional opinion or other medical evidence that the 
stressor is the basis for the diagnosis.  38 C.F.R. 
§ 3.304(f) (2005). 

The veteran's contention as to psychic stress as a result of 
participation in nuclear testing has been discussed above.  
Also, while not explicitly proffered as a stressor for the 
purposes of service connection for PTSD, the record reflects 
the veteran's vague, unexplained statement that someone (not 
identified) accused him of homosexuality in service.  The 
veteran himself denies, and the record does not show, combat 
service.  His PTSD claim is based strictly on a noncombat 
stressor allegation.  As such, the Board finds no need to 
discuss the lack of combat-specific citations in this case 
and law associated with requisite corroboration of alleged 
stressors in cases where combat action is not documented 
based on indisputable, official evidence of combat activity 
(such as the award of a Combat Infantryman Badge or Purple 
Heart Medal with a "V" device for valor in combat).      

Moreover, the crux of this claim is not the veteran's 
credibility as to the claimed stressor; the record does show 
he participated in nuclear bombing activity in the South 
Pacific shortly after the end of the Korean War.  Rather, it 
is whether the veteran does, or does not, have PTSD.  A basic 
prerequisite to a successful PTSD claim is a current 
diagnosis of thereof, consistent with the American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. 
§ 4.125(a) (2005).  

The Board has reviewed the entire record, and the record 
fails to present a current, confirmed diagnosis of PTSD 
consistent with DSM-IV criteria.  In fact, one reason for the 
Board's prior remand directives was to determine, via a C&P 
PTSD examination, whether such a diagnosis is warranted based 
on what appears to be the veteran's key stressor allegation 
(participation in nuclear testing).  The reason for this was 
that the clinical records of psychiatric treatment in the 
late 1990s did document a provisional, but not confirmed 
diagnosis of noncombat-related PTSD based in large part on 
the veteran's reports of participation in nuclear testing, 
and perhaps to some extent, a report of accusation of 
homosexuality in service.  The various clinical records, as 
explained earlier in Section I of this decision, documents 
many differing diagnoses, and possibility of PTSD was 
acknowledged, but not definitely ruled out based on 
comprehensive examination and review of relevant history, and 
consistent with DSM-IV.  A medical doctor who had reviewed 
the veteran's medical history as documented in the claims 
folder and evaluated the veteran concluded that the veteran 
does not meet DSM-IV criteria for PTSD.  In the examiner's 
opinion, the veteran most likely has schizophrenia, 
disorganized type.  See September 2005 C&P examination 
report.      

With no confirmed, current PTSD diagnosis consistent with 
DSM-IV, the Board is compelled to conclude that the 
preponderance of the evidence is against the claim.  The 
benefit-of-reasonable doubt rule is inapplicable.     

III.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element"). 

As for the duty to notify, the RO's three letters, two sent 
in March 2001 and one in June 2001, notified the veteran (a) 
that specific information about claimed stressors is needed 
in PTSD claims; (b) that VA would assist him in obtaining 
evidence relevant to his claim if he identifies the sources 
of such evidence; (c) that the ultimate responsibility for 
claim substantiation lies with the veteran; and (d) of the 
basic evidentiary requirements of a service connection claim.  

While the letters did not explicitly refer to the psychiatric 
disorder claim or the PTSD claim, nor distinguish the 
differences between the two in terms of what evidence is 
required, the Board does not find prejudical error in this 
respect.  The two issues in this case are closely related to 
the extent that they both involve the nature and etiology of 
the veteran's psychiatric problems; as for PTSD, the veteran 
was asked specifically about stressor details in a separate 
letter.  Both issues require, in essence, substantially 
similar proof - current diagnosis as to psychiatric illness; 
evidence of incurrence in service (whether characterized as a 
stressor for PTSD purposes or documented as onset of or 
treatment for psychiatric problems in service); and link 
between the two.  These elements were discussed in the 
letters.  Moreover, in July 2005, the RO sent the veteran 
another content-complying VCAA notice that reinforced prior 
notices.  Also, throughout the appeal, he was kept abreast of 
the status of the claim through the rating action, Statement 
of the Case (SOC), and numerous SSOCs, and told why the 
determination remains unfavorable.  

As for the fourth element, the July 2005 letter asked: "If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  Also, the September 2005 
SSOC cited 38 C.F.R. § 3.159, from which this element is 
derived.     

Full VCAA notice was accomplished during appeal, after the 
issuance of the rating decision on appeal.  The Board finds 
no prejudicial error resulted as a result of a timing defect.  
The Pelegrini Court explicitly stated that, notwithstanding 
the requirement that a valid VCAA notice be provided before 
the agency of original jurisdiction (AOJ) decision: "[W]e do 
not hold that . . . [a] case in which pre-AOJ-adjudication 
notice was not provided . . . must be returned to the AOJ for 
the adjudication to start all over again as though no AOJ 
action had ever occurred, i.e., there is no nullification or 
voiding requirement either explicit or implicit in this 
opinion . . . ."  The Board interprets Pelegrini and 
discussion therein to mean that the intent and purpose of the 
law are to provide a full VCAA notice before the initial AOJ 
decision to ensure full and fair development of the case and 
to provide a claimant ample time to substantiate the claim.  
However, the Court recognized that a case-by-case evaluation 
might be warranted at times.  It said, at p. 120, that, 
where, as here, no Section 5103(a) notice was required when 
the unfavorable rating action is taken (appeal was perfected 
in 1998, long before enactment of VCAA), there is no error if 
no notice was provided before the rating action.  Rather, a 
claimant is entitled to content-complying notice during 
appeal, which clearly was provided here.
  
Further, even after the issuance of a September 2005 SSOC, 
well after full VCAA notice was given, the veteran did not 
exercise his right to a comment thereon; nor did he 
specifically allege that VA failed to comply with VCAA notice 
requirements, or that he has any other evidence in his 
possession required for full and fair adjudication of this 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 203 (2005).  
Rather, his accredited service representative submitted 
generalized argument, but not argument squarely challenging 
notice or other due process compliance.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes the veteran's service medical and personnel records, 
VA medical examination findings appropriate to the claim, VA 
clinical records, and lay evidence (from the veteran and his 
wife).  The Board's remand directives were complied with, but 
remand has not yielded additional evidence that help 
substantiate the claim.  Based upon the foregoing, the Board 
concludes that VA has met its duty-to-assist obligations.     


ORDER

New and material evidence having been received since the last 
prior final denial of the acquired psychiatric disorder 
claim, the claim is reopened.

The reopened claim for service connection for an acquired 
psychiatric disorder is denied.

Service connection for PTSD is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


